                                  Case 2:19-cv-06658-GW-MAA Document 100 Filed 04/22/21 Page 1 of 3 Page ID #:3724

                                                                                                                                            JS-6
                                                                 1
                                                                 2
                                                                 3
                                                                 4
                                                                 5
                                                                 6
                                                                 7
                                                                 8                       UNITED STATES DISTRICT COURT
                                                                 9        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                10
                                                                11 JAMES RIVER INSURANCE                       Case No. CV 19-6658-GW-MAAx
PAYNE & FEARS LLP




                                                                   COMPANY, an Ohio corporation,
                                                                12                                             Judge: Hon. George H. Wu
                                                                            Plaintiff,
                    4 PARK PLAZA, SUITE 1100
                     RVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW




                                                                       v.                                      ORDER GRANTING
                                               (949) 851-1100




                                                                14                                             STIPULATION TO DISMISS
                                                                   RAWLINGS SPORTING GOODS
                                                                15 COMPANY, INC.,
                                                                16               Defendant.                    Trial Date:         March 23, 2021
                                                                17
                                                                     AND RELATED COUNTER-CLAIMS
                                                                18
                                                                19
                                                                20        Pursuant to stipulation between the parties, it is hereby ORDERED that all
                                                                21 claims for relief in the above-captioned action brought by Defendant and Cross-
                                                                22 Plaintiff Rawlings Sporting Goods Company, Inc. (“Rawlings”) are dismissed
                                                                23 without prejudice. Each party to bear their own costs and attorneys’ fees.
                                                                24
                                                                25
                                                                26   Dated: April 22, 2021
                                                                                                               HON. GEORGE H. WU
                                                                27                                             United States District Judge
                                                                28

                                                                                                           -1-                Case No. 2:19-cv-06658-GW-MAA
                                                                                      [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
                                  Case 2:19-cv-06658-GW-MAA Document 100 Filed 04/22/21 Page 2 of 3 Page ID #:3725




                                                                1 Respectfully submitted by:
                                                                  Nathan A. Cazier, Bar No. 241744
                                                                2 nac@paynefears.com
                                                                  Jared De Jong, Bar No. 260921
                                                                3 jdj@paynefears.com
                                                                  Blake A. Dillion, Bar No. 305838
                                                                4 PAYNE & FEARS LLP
                                                                  Attorneys at Law
                                                                5 4 Park Plaza, Suite 1100
                                                                  Irvine, California 92614
                                                                6 Telephone: (949) 851-1100
                                                                  Facsimile: (949) 851-1212
                                                                7
                                                                  Attorneys for RAWLINGS SPORTING GOODS COMPANY, INC.
                                                                8
                                                                9
                                                                10
                                                                     [Proposed] Order to Dismiss Action Without Prejudice.docx
                                                                11
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                     RVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14
                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                         -2-                Case No. 2:19-cv-06658-GW-MAA
                                                                                                    [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
                                  Case 2:19-cv-06658-GW-MAA Document 100 Filed 04/22/21 Page 3 of 3 Page ID #:3726




                                                                 1                                PROOF OF SERVICE
                                                                 2         James River Insurance Company v. Rawlings Sporting Goods Company, Inc.,
                                                                                 United States District Court Case No. 2:19-cv-06658-GW-MAA
                                                                 3
                                                                     STATE OF CALIFORNIA, COUNTY OF ORANGE
                                                                 4
                                                                 5
                                                                          At the time of service, I was over 18 years of age and not a party to this
                                                                 6 action. I am employed in the County of Orange, State of California. My business
                                                                   address is 4 Park Plaza, Suite 1100, Irvine, CA 92614.
                                                                 7
                                                                          On April 21, 2021, I served true copies of the following document(s)
                                                                 8 described  as [PROPOSED] ORDER GRANTING STIPULATION TO
                                                                   DISMISS on the interested parties in this action as follows:
                                                                 9
                                                                   Andrew J. Waxler                            Attorney for Third-Party Counter-
                                                                10 Bruce T. Smyth                              defendant STARR INDEMNITY AND
                                                                   KAUFMAN DOLOWICH VOLUCK                     LIABILITY COMPANY
                                                                11 LLP
PAYNE & FEARS LLP




                                                                   11755 Wilshire Blvd., Suite 2400
                                                                12 Los Angeles, California 90025
                                                                   Telephone: (310 775-6511
                    4 PARK PLAZA, SUITE 1100
                     RVINE, CALIFORNIA 92614




                                                                13 Facsimile: (310 575-9720
                       ATTORNEYS AT LAW




                                                                   awaxler@kdvlaw.com
                                               (949) 851-1100




                                                                14 bsmyth@ kdvlaw.com
                                                                15       BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of
                                                                   the document(s) to be sent from the e-mail address, pdavid@paynefears.com, to the
                                                                16 persons at the e-mail addresses listed above.
                                                                17       I declare under penalty of perjury under the laws of the United States of
                                                                   America that the foregoing is true and correct and that I am employed in the office
                                                                18 of a member of the bar of this Court at whose direction the service was made.
                                                                19        Executed on April 21, 2021, at Irvine, California.
                                                                20
                                                                21                                                   /s/ Patricia David
                                                                                                                    Patricia David
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                                                                              Case No. 2:19-cv-06658-GW-MAA
                                                                                      [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS
